Citation Nr: 0819278	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-14 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic back pain.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active duty service from May 1980 to May 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issue of service connection for chronic back pain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  PTSD was not noted at entrance to service, and the 
evidence does not clearly and unmistakably show that PTSD 
preexisted service.  

2.  A diagnosis of PTSD is first shown more than one year 
after the veteran's separation from service.

3.  PTSD is not attributable to a verified in-service 
stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306(f) (2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A September 2005 letter provided the veteran with notice of 
the information and  evidence required to substantiate the 
claims on appeal.  This letter explained VA's duty to assist 
the veteran with the development of his claim and informed 
the veteran what evidence VA would be responsible for 
obtaining and what evidence VA would assist the veteran in 
obtaining.  This letter also advised the veteran to submit 
any relevant medical records in his possession.  This notice 
complied with the timing requirements set forth in Pelegrini, 
as it was provided prior to the initial unfavorable rating 
decision.

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date.
The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

II.  Analysis of Claims

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1131 (West 2002).  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressors.  38 C.F.R. § 3.304(f) (2007).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment, or where evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
38 U.S.C.A. § 1132 (West 2002).

The term "noted" denotes only such conditions that are 
recorded in examination reports. 38 C.F.R. § 3.304(b) (2007).  
A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation but 
will be considered together with all other evidence in 
determinations as to inception.  38 C.F.R. § 3.304(b)(1); 
Crowe v. Brown, 7 Vet. App. 238 (1994).

VA's General Counsel determined in VAOPGCREC 3-2003 that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  A
pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he has PTSD due to childhood sexual 
abuse and that his PTSD was aggravated by service.  

Service medical records shows that no psychiatric disorders 
were noted during the 
April 1980 enlistment examination.  A report of medical 
history completed in conjunction with the examination 
reflects that the veteran denied a history of depression or 
excessive worry and nervous trouble.  Because no psychiatric 
conditions were noted at enlistment, the veteran is presumed 
sound.  

The presumption of soundness may be rebutted only where there 
is clear and unmistakable evidence that the claimed condition 
existed prior to service.  There is no evidence in this case 
demonstrating a diagnosis of or treatment for a psychiatric 
condition prior to service.  The Board finds that the 
evidence does not clearly and unmistakably demonstrate that a 
psychiatric condition existed prior to service.

The veteran had active duty service from May 1980 to May 
1983.  Service medical records show that the veteran did not 
have any complaints of or treatment for PTSD during this time 
period.   

The veteran's February 1989 National Guard enlistment 
examination noted a normal psychiatric evaluation.

VA medical records dated from 2005 to the present reflect 
treatment for PTSD.  

The veteran was examined by a VA psychologist in February 
2007.  The veteran reported that he lost rank because of 
fighting in the military.  The examiner indicated that the 
record revealed several mental health problems, including 
major depression, recurrent, alcohol dependency, amphetamine 
dependence and nicotine dependence.  The examiner noted the 
veteran's history of sexual molestation by his father.  With 
regard to the veteran's military history, the examiner noted 
that the veteran reported that his experiences as a child 
were made worse by  "being made to do things I didn't want 
to do." The veteran did not give specific examples of being 
made to do things in the military.  The veteran reported that 
he was disciplined for fighting and for going AWOL.  The 
examiner stated that the veteran as likely as not had some 
residuals from his sexual trauma as a child.  The veteran 
reported experiencing thoughts, as well as nightmares, 
including reaction to similar symbols, but was somewhat vague 
as to avoidance or arousal symptoms.  The examiner diagnosed 
PTSD.  The examiner opined that the veteran's diagnosis of 
PTSD was related to childhood abuse and was not exacerbated 
by his military service.  The examiner opined that it would 
be illogical to assume that being in the military and having 
to go along with military organization and routine would have 
the effect of reviving the veteran's sexual abuse. 

As noted above, a grant of service connection requires 
evidence of (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson, 
supra.   While there is evidence of a current diagnosis of 
PTSD, the record does not contain medical evidence of a nexus 
to service.  

The Board has also considered the veteran's statements.  
However, the veteran's statements cannot serve to provide the 
medical nexus required for a grant of service connection.  
The Court has held that evidence that requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
assertions of medical causation are not probative because lay 
persons (i.e. persons without medical expertise) are not 
competent to offer medical opinions.  Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

For the foregoing reasons, the Board finds that PTSD was not 
incurred in or aggravated by active duty service.  As there 
is a preponderance of the evidence against the claim for 
service connection for PTSD, the Board finds that the claim 
must be denied.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt.  Rather, as there is a preponderance of the evidence 
against the claim for service connection, the claim must be 
denied.  


ORDER

Service connection for PTSD is denied.


REMAND

Additional development is necessary before the claim of 
entitlement to service connection for chronic back pain can 
be decided.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim. Under 38 C.F.R. § 
3.159(c)(4) (2007), VA is to afford a claimant a medical 
examination or obtain a medical opinion if VA determines it 
is necessary to decide a claim.  A medical examination or 
medical opinion is deemed necessary if the following criteria 
are met: (1) The record does not include sufficient competent 
medical evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(3) The record establishes that the claimant suffered an 
event, injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 
3.316, or 3.317, which manifested during an applicable 
presumptive period; and (4) The record indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease or another service- 
connected disability.

Additionally, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in a claim for service connection, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.

Service medical records indicate that the veteran complained 
of low back pain in May 1982, reportedly after heavy lifting.  
A diagnosis of lumbosacral strain was noted.  The veteran 
also reported low back pain in April 1983.  Assessment was 
low back strain.  

Post-service medical records demonstrate current diagnoses of 
discogenic pain L4-5, L5-S1 and spinal stenosis L4-5, L5-S1.    

Before this claim can be decided, an examination is necessary 
to determine whether there is a causal relationship between 
the complaints of back pain in service and a current back 
disability.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an orthopedic 
examination.  Forward the veteran's clams 
file to the examiner for review in 
conjunction with the examination.  The 
examiner should confirm in the examination 
report that the claims file was reviewed.  
Following a thorough evaluation, during 
which any necessary tests are performed, 
the examiner should:

	a) diagnose any disability of the low 
back;

b) opine whether any such disability is 
at least as likely as not (50 percent 
or greater likelihood) related to the 
veteran's period of active service.  
The examiner should specifically 
address whether the veteran's in-
service complaints of back pain.

2.  Thereafter, the claim on appeal should 
be readjudicated based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


